Case 2:19-cv-01130-RSL Document 98 Filed 03/04/21 Page 1 of 3
Case 2:19-cv-01130-RSL Document 98 Filed 03/04/21 Page 2 of 3
          Case 2:19-cv-01130-RSL Document 98 Filed 03/04/21 Page 3 of 3
 1
 2
 3                                  CERTIFICATE OF SERVICE

 4
            I hereby certify that on March 4, 2021, I filed the foregoing with the Clerk of the
 5
     Court using the CM/ECF System, which will send notification of such filing to the
 6
 7   following:

 8   V. Omar Barraza                                     omar@barrazalaw.com
     Christina L. Henry                                  chenry@hdm-legal.com
 9   Mary E. Mirante Bartolo                             mmbartolo@seatacwa.gov
     Mark S. Johnsen                                     mjohnsen@seatacwa.gov
10
     Brendan W. Donckers                                 bdonckers@bjtlegal.com
11
     and I hereby certify that I have mailed by United States Postal Service the document to the
12
     following non-CM/ECF participants:
13
            None.
14
15                                        s/ QUINN N. PLANT
                                          WSBA #31339
16                                        Menke Jackson Beyer, LLP
                                          Attorneys for Defendant
17                                        807 North 39th Avenue
                                          Yakima, Washington 98902
18                                        Telephone: (509) 575-0313
19                                        Fax: (509) 575-0351
                                          Email: qplant@mjbe.com
20
21
22
23
24
25
26
27
28   DECLARATION OF JONG PARK –                                             MENKE JACKSON BEYER, LLP
                                                                                  807 North 39th Avenue
     NO. 2:19-cv-01130-RSL - 3                                                     Yakima, WA 98902
29                                                                               Telephone (509)575-0313
                                                                                    Fax (509)575-0351

30
